593 F.2d 512
UNITED STATES of Americav.Joe Chatman MUNFORD, Appellant.
No. 77-1902.
United States Court of Appeals,Third Circuit.
Submitted Jan. 3, 1978.Decided May 30, 1978.Certiorari Denied Oct. 30, 1978.See 99 S. Ct. 323. Refiled as Amended March 1, 1979.*

David R. Morrison, Stassen Kostos and Mason, Philadelphia, Pa., David W. Marston, U. S. Atty., Walter S. Batty, Jr., Asst. U. S. Atty., Chief, Appellate Section, for appellant.
David W. Marston, U. S. Atty., Walter S. Batty, Jr., Chief Appellate Section, Douglas B. Richardson, Asst. U. S. Attys., Philadelphia, Pa., for appellee.
Before ADAMS, GIBBONS and GARTH, Circuit Judges.
OPINION OF THE COURT
GIBBONS, Circuit Judge.


1
Joe Chatman Munford appeals from a judgment of sentence after a jury found him guilty of violating 21 U.S.C. §§ 841(a)(1) and 846.  The facts of the case are provided in the majority opinion for the court en banc in United States v. Belle, 3 Cir., 593 F.2d 487, No. 77-1903.  There, Judge Garth sets forth the reasons why a Terry stop of Belle was proper.  Those reasons apply with equivalent force to Munford.  Similarly, the majority's conclusions that Belle's arrest was lawful and that the seizure of the heroin from the Lincoln Continental under Munford's control was proper govern Munford's assertion to like effect as well.  Munford also contends: (1) that his post-arrest statements, made after he received Miranda warnings, should have been excluded; (2) that there was insufficient evidence to sustain a verdict against him; (3) that the district court impermissibly summarized the evidence; and (4) that the prosecutor's closing argument was improper.  We reject all these contentions.


2
The judgment appealed from will be affirmed.



*
 The opinion as reproduced here reflects certain technical changes made necessary by the withdrawal of the panel opinion in a companion case, United States v. Belle, and the substitution of an en banc decision in said case.  See 593 F.2d 487 (3d Cir. 1979).  These changes, entered subsequent to the Supreme Court's denial of certiorari in this case, United States v. Munford, have no effect on the legal substance of either opinion